United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
DeForest, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-828
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from the September 21, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which awarded schedule
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 31 percent impairment of his right leg for
which he received a schedule award.
FACTUAL HISTORY
On December 12, 2008 appellant, a 71-year-old rural carrier, fractured his right hip in the
performance of duty when he slipped and fell on a patch of ice while carrying a tub of mail.

1

5 U.S.C. § 8101 et seq.

OWCP accepted his claim for right acetebular fraction with open reduction and internal fixation.
He claimed a schedule award based on permanent impairment.
Dr. Gerald J. Lang, a Board-certified orthopedic surgeon and associate professor,
evaluated appellant’s physical impairment. He noted intermittent daily pain in the right
hip/groin, minimal loss of muscle strength, bone-on-bone arthritis and occasional use of a cane.2
Dr. Lang also noted loss of hip motion: forward flexion was 80 degrees, extension was zero
degrees, abduction was 20 degrees, adduction was 10 degrees, internal rotation was zero degrees
and external rotation was 10 degrees. He did not offer a percentage impairment rating in this
report.
An OWCP medical adviser reviewed Dr. Lang’s findings and determined that appellant
had a 31 percent impairment of his right leg due to loss of hip motion. Using Table 16-24, page
549 of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(6th ed. 2009), he found that mild loss of flexion, abduction and adduction each caused 5 percent
impairments, while moderate losses for internal and external rotation each caused 10 percent
impairment.3
On September 21, 2010 OWCP issued a schedule award for a 31 percent impairment of
appellant’s right lower extremity, which amounted to 89.28 weeks of compensation.
On appeal, appellant disagrees with percentage impairment awarded. He noted that
Dr. Lang reported a 50 percent loss of use of the right lower extremity. Appellant argues that
OWCP did not take into consideration the extent of pain that he suffered each day. He also
argues that the number of weeks of compensation OWCP awarded should be increased from
89.28 to 150.
LEGAL PRECEDENT
Section 8107 of FECA4 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the A.M.A., Guides.5

2

Previous x-rays revealed stable alignment of the right-sided acetebular fracture with no development of posttraumatic degenerative joint disease.
3

Rather than add the individual impairments together, the medical adviser combined them under the Combined
Values Chart on page 604 of the A.M.A., Guides.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

2

ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the lower
extremity.6 The first step in determining an impairment rating is to choose the diagnosis that is
most applicable for the region being assessed.7 Table 16-4, page 512 of the A.M.A., Guides
provides diagnoses for the hip region. Fractures about the hip joint, including acetebular
fractures, are found on page 514. Default impairment values for this diagnosis range from 7 to
37 percent, depending on the measured displacement of the articular surface. The default
impairment value for an infected fracture is 50 percent. These default values can be adjusted
slightly up or down based on such nonkey factors as functional history and findings on physical
examination.8
OWCP did not award appellant compensation for a diagnosis-based impairment. Instead,
it awarded compensation based on loss of motion. Section 16.7 of the A.M.A., Guides, page
543, explains, however, that diagnosis-based impairment is the method of choice for calculating
impairment, and that range of motion is used principally as a factor in adjusting that calculation.
Some of the diagnosis-based impairment grids refer to the range of motion when that is the most
appropriate mechanism for grading the impairment, but Table 16-4, The Hip Regional Grid, does
not indicate that range of motion may be used as an alternative method.9 Other circumstances in
which the range of motion section may be used do not apply in this case.10 The sixth edition of
the A.M.A., Guides does not support rating appellant’s impairment under the range of motion
section. Table 16-4, page 514, provides a relevant diagnosis for a diagnosis-based rating, which
is the primary method of evaluation and the method of choice for the lower extremity. The
Board, therefore, will set aside appellant’s schedule award and remand the case for a proper
application of the A.M.A., Guides and an appropriate final decision on appellant’s claim for a
schedule award.11
Appellant argues on appeal that Dr. Lang reported a 50 percent loss of use of his right
lower extremity. He reported a 50 percent decrease in motion of the hip, not a 50 percent
impairment of the right lower extremity. The specific ranges of hip motion he recorded do not
reflect a 50 percent impairment of the lower extremity.
6

A.M.A., Guides 497.

7

Id. at 499.

8

Id. at 515.

9

Upper extremity grids, by contrast, place asterisks by the relevant diagnoses to indicate that impairment may be
assessed alternatively using range of motion. No such asterisk appears in Table 16-4 for the diagnosis of fracture
about the hip joint.
10

Range of motion may be used when no other diagnosis-based section is applicable, when there is an amputation
impairment or, in very rare cases, when severe injuries having significant functional loss result in passive range of
motion losses qualifying for severe or very severe classification. A.M.A., Guides 543.
11

See G.N., Docket No. 10-850 (issued November 12, 2010) (where it appeared OWCP’s medical adviser did not
properly apply the A.M.A., Guides, the Board set aside the schedule award and remanded the case for a proper
application).

3

Appellant also argues that OWCP did not take into consideration the extent of pain that
he suffered each day. The rating he received for loss of motion, or will receive based on his
diagnosis, takes pain into consideration. Appellant’s award will primarily reflect objective
factors, but subjective experiences regarding his condition, such as pain, do play a role in
modifying the relevant default impairment. If a patient presents with a painful condition and
cannot be rated according to the principles outlined in other chapters, the A.M.A., Guides
provides a separate pain-related impairment, but in no circumstance should this pain-related
impairment be considered as an add-on to the impairment determined in other chapters.12
Because appellant may and should be rated for his diagnosed acetebular fracture, a rating that
can be modified by a functional assessment reflecting pain, he may not receive an additional
award for pain-related impairment.
Finally, appellant argues that he should receive 150 weeks of compensation for his
impairment. The number of weeks of compensation he receives depends on his impairment
rating. The maximum compensation for 100 percent loss of a leg is 288 weeks of compensation,
such as when the leg is amputated at the hip.13 Partial losses are compensated proportionately.14
A 31 percent impairment, therefore, warrants 89.28 weeks of compensation (0.31 x 288), but as
noted a proper impairment rating for appellant’s acetebular fracture has not yet been determined.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.

12

A.M.A., Guides 39.

13

5 U.S.C. § 8107(c)(2).

14

Id. at § 8107(c)(19).

4

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: November 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

